DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.  Claims 1-4, 6-10, 12-14, 17-27, 29-31, 34-40 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 12-14, 17, 19-21, 24-27, 29-31, 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. (U.S. Patent Application Publication 2011/0018703) in view of Blumenkranz et al. (U.S. Patent Application Publication 2009/0192522), hereinafter, “B”.
Regarding claims 1-3, 6, 12-14, 17, 19-21, 24-27, 29-31, 34-36, Tracy et al. disclose (Figs. 2) a method and an energetic material device, comprising:  5a casing (206); an energetic material (204) in a solid state within the casing; and an optical sensor (207) encased within the energetic material to sense a condition of the energetic material; an optical fiber (205) operable 
Regarding claim 8, Tracy et al. in view of B disclose the claimed invention as set forth above.  Tracy et al. and B do not disclose where the sensors are arranged as claimed.  However, it is a matter of design choice to locate the sensors at different positions including between the bore and the casing to obtain detection all over.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide sensors at different locations or positions as claimed in the apparatus of Tracy et al. in view of B to obtain more comprehensive sensing within different locations of the material as known and predictable.
Claims 4, 7, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. in view of B and Mossman (U.S. Patent Application Publication 2011/0042557).
Regarding claims 4, 7, 9, 10, Tracy et al. in view of B disclose the claimed invention as set forth above.  Tracy et al. and B do not disclose the sensors arranged radially as claimed.  Mossman teaches ([0115]) optical sensors can be arranged at different radial locations depending on the type of measurement desired.  Thus, it would have been obvious to a person .
Claims 22, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. in view of B and Lewtas et al. (U.S. Patent Application Publication 2018/0305270).
Regarding claims 22, 23, Tracy et al. in view of B disclose the claimed invention as set forth above.  Tracy et al. and B do not disclose a composite polymer-based material as claimed.  Lewtas et al. teach ([0032], [0041]) a composite polymer-based material used as a binder for rocket propellant.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a composite polymer-based material as claimed in the apparatus of Tracy et al. in view of B and Lewtas et al. to improve adhesion and dispersion of such energetic materials as taught, known and predictable.
Allowable Subject Matter
Claims 37-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878